                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Ivan Dennis Bligen,                           )
                                              )
                       Plaintiff,             )         Civil Action No. 5: 17-554-RMG
                                              )
       vs.                                    )
                                              )
Andrew M. Saul, Commissioner                  )
of Social Security,                           )
                                              )         ORDER
                       Defendant.             )
                                              )


       This matter comes before the Court on Plaintiffs motion for approval of attorney's fees

under 42 U.S.C. § 406(b). (Dkt. No. 33). Plaintiffs counsel seeks approval of an attorney' s fee

for his services on behalf of Plaintiff in federal court in the amount of $9,826. 72, which

represents 25% of the total back award obtained on behalf of Plaintiff. (Dkt. No. 33-1 at 2).

Plaintifrs contract with his counsel provides for a 25% contingency fee . The Defendant has

advised the Court that he does not oppose approval of the attorney fee request of Plaintiff, but

correctly notes that upon receipt of the fee award under§ 406(b), Plaintiffs counsel is obligated

to pay to his client the amount previously awarded by the Court under EAJA. (Dkt. No. 35).

       The Court has reviewed the Plaintiffs motion in light of the standards set forth in

Grisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). The Court finds that pursuant to the

Grisbrecht standards the proposed fee is reasonable and grants the Plaintiffs motion to approve

the fee in the amount of $9 ,826. 72. Upon receipt ofthis award, Plaintiffs counsel is directed to

reimburse to Plaintiff $3 ,638 .08 previously awarded under EAJA. (Dkt. No. 32).



                                                  -1-
       AND IT IS SO ORDERED.




                                     United States District Judge

November   ~'  2019
Charleston, South Carolina




                               -2-
